FILED
                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                 January 11, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
In re: ROHIT PODDAR,

               Debtor.
                                                          No. 12-1059
------------------------------                   (D.C. No. 1:11-CV-03009-JLK)
                                                           (D. Colo.)
ROHIT PODDAR,

               Appellant,

v.

UNITED STATES TRUSTEE,

               Appellee.


                                 ORDER AND JUDGMENT*


Before ANDERSON and BALDOCK, Circuit Judges, and BRORBY, Senior Circuit
Judge.




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Rohit Poddar, who at all times has proceeded pro se,1 appeals from the district

court’s order dismissing for lack of jurisdiction his appeal from a bankruptcy court

order. Because the district court correctly determined it lacked jurisdiction, we

affirm the court’s dismissal.

                                   BACKGROUND

      In February 2011, Mr. Poddar filed a voluntary Chapter 11 bankruptcy petition

in the United States Bankruptcy Court for the Northern District of Georgia. Upon

granting an unopposed motion of the United States Trustee, that court transferred the

petition to the United States Bankruptcy Court for the District of Colorado. After the

transfer, the Trustee moved to convert the case to a Chapter 7 case under 11 U.S.C.

§ 1112(b). The court, on October 28, 2011, granted the motion.

      On November 16, Mr. Poddar filed a document the bankruptcy court construed

as a motion to reconsider. The next day, he filed both a notice of appeal and a

motion for an extension of time to file a notice of appeal. On January 10, 2012, the

bankruptcy court denied reconsideration and an extension of time to appeal.

      Meanwhile, in the district court, the Trustee moved to dismiss Mr. Poddar’s

appeal as untimely because it was filed beyond the fourteen-day time period for filing

a notice of appeal. See 28 U.S.C. § 158(c)(2) (requiring appeal to “be taken . . . in

the time provided by Rule 8002 of the Bankruptcy Rules”); Fed. R. Bankr. P. 8002(a)


1
      Accordingly, we liberally construe his pro se pleadings. See Hall v. Bellmon,
935 F.2d 1106, 1110 (10th Cir. 1991).


                                          -2-
(“The notice of appeal shall be filed with the clerk within 14 days of the date of the

entry of the judgment, order, or decree appealed from.”). Mr. Poddar admitted filing

his notice of appeal three days after the deadline. But he opposed the motion to

dismiss on the ground that the three-day delay was not exorbitant and, in the interests

of justice, his appeal should be heard on its merits. The district court granted the

Trustee’s motion, concluding the court lacked jurisdiction to hear the case because

Mr. Poddar filed his notice of appeal after the fourteen-day filing deadline. Also, the

court determined that equitable principles did not circumvent jurisdictional

limitations.

       Mr. Poddar moved to reconsider, asserting that he did not receive written

notice of the bankruptcy court’s order and he could not appeal within the

fourteen-day period because he was in India. The court denied reconsideration,

finding that Mr. Poddar’s lack of written notice did not affect the statutory deadline

for filing his appeal. See Fed. R. Bankr. P. 9022(a) (stating lack of notice does not

affect time to appeal). This appeal followed.

                           JURISDICTIONAL ANALYSIS

       We have jurisdiction to consider the district court’s order dismissing

Mr. Poddar’s appeal from the bankruptcy court’s order. See 28 U.S.C. § 158(d)(1).

Thus, we may consider whether the district court properly exercised its subject matter

jurisdiction under § 158(a). In re Caterbone, 640 F.3d 108, 111 (3rd Cir. 2011). Our

review is de novo. Id.


                                          -3-
      As indicated above, § 158(c)(2) and Rule 8002(a) require a notice of appeal

from a bankruptcy court order to be filed within fourteen days of the entry of that

court’s order. If a timely motion for reconsideration is filed within fourteen days of

the order appealed from, the time for filing an appeal is tolled. See Fed. R. Bankr. P.

8002(b) (referring to Fed. R. Bankr. P. 9023 and 9024, which make Fed. R. Civ. P.

59 and 60 applicable to bankruptcy cases). “[T]he failure to file a timely notice of

appeal from a bankruptcy court’s order constitutes a jurisdictional defect.” Emann v.

Latture (In re Latture), 605 F.3d 830, 832 (10th Cir. 2010).

      Mr. Poddar does not dispute that his notice of appeal and motion for

reconsideration were filed beyond fourteen days. The district court therefore

correctly decided that his appeal was untimely. Because that court lacked

jurisdiction, we too have no jurisdiction to review the merits of Mr. Poddar’s appeal.

      Mr. Poddar, however, contends the three-day delay in filing an appeal should

be permitted under the equitable principle of excusable neglect, because conversion

to Chapter 7 prejudiced his interests, the impact of a three-day delay was negligible,

the delay was due to his being in India with his sick mother and his being too sick to

travel, and he acted in good faith. Like the district court, we lack authority to extend

the time for filing an appeal based on excusable neglect. Only the bankruptcy court

has that authority. See Fed. R. Bankr. P. 8002(c)(1).




                                          -4-
                                   CONCLUSION

      Accordingly, we affirm the district court’s order dismissing Mr. Poddar’s

appeal for lack of jurisdiction. Mr. Poddar’s request that we stay the bankruptcy

court’s October 28, 2011, order is denied as moot.


                                               Entered for the Court


                                               Bobby R. Baldock
                                               Circuit Judge




                                         -5-